Citation Nr: 0006174	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an olfactory 
neuroblastoma, claimed as a residual of exposure to Agent 
Orange.

2.  Entitlement to service connection for a skin disorder, 
folliculitis, claimed as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim of entitlement to service 
connection for an olfactory neuroblastoma and for a skin 
disorder, as a result of exposure to Agent Orange.

The Board notes that the RO premised its decision in this 
instance (in a March 1994 rating decision) on the Agent 
Orange Act of 1991.  The Board also notes that prior to this 
decision, the veteran had stated that he believed that both 
his olfactory neuroblastoma and skin disorder were the result 
of exposure to Agent Orange while serving in Vietnam.  As 
such, the RO, during the pendency of the veteran's appeal, 
addressed the veteran's claim within the context of 
entitlement to service connection as a result of exposure to 
herbicides.  Also, at the veteran's hearing before a Member 
of the Board (conducted in November 1999), the veteran's 
service representative reiterated that the veteran contended 
that his symptoms were present in service, and exposure to 
Agent Orange resulted in his current conditions.  In light of 
this development, then, the Board finds the issues before it 
for consideration to be as framed on the title page of this 
decision, pursuant to the Agent Orange Act of 1991.  New and 
material evidence is not required, as to the issue of service 
connection for an olfactory neuroblastoma.



FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
that the veteran's olfactory neuroblastoma is related to 
events in service, including exposure to Agent Orange.

2.  Competent medical evidence has not been presented showing 
that the veteran's skin disorder, folliculitis, is related to 
events in service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an olfactory neuroblastoma, as a residual of exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a skin disorder, folliculitis, as a residual of exposure 
to Agent Orange, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); Morton v. 
West, 12 Vet. App. 477 (1999).

The U.S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, presumptive 
service connection shall be established for certain diseases 
associated with exposure to certain herbicide agents, 
including Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  While chloracne (or other acneform disease 
consistent with chloracne) and soft tissue sarcomas are 
included in this list, other skin disorders and 
nasal/nasopharyngeal cancers are not.  Id; see also 64 Fed. 
Reg. 59232 (November 2, 1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints involving the veteran's skin.  These records are 
also negative as to the veteran's nose, except for October 
and December 1970 entries, which show that the veteran 
complained of a sore throat, cough, and runny nose/difficulty 
breathing.  No diagnoses were recorded.  Upon separation 
examination (conducted in March 1972), the veteran reported 
that he had had ear, nose, or throat trouble while in 
service, but he did not report any skin disorders.  No 
pertinent clinical notations were made concerning the 
veteran's nose and skin.

The veteran's VA treatment records (dated from December 1977 
to August 1997) pertain primarily to the veteran's mental 
health and polysubstance abuse, although the veteran's 
olfactory neuroblastoma is noted historically.  As to the 
veteran's skin, a March 1995 entry reflects the veteran's 
report of having experienced skin rashes since Vietnam, which 
he believed were due to Agent Orange exposure.  No diagnosis 
was given, and there was no clinical discussion as to the 
etiology of the veteran's skin disorder, including its 
relationship, if any, to service.

The veteran's private medical records (dated from November 
1979 to May 1983) indicate that the veteran was seen for 
nasal allergic rhinitis, starting in November 1979.  The 
veteran's report of almost daily nosebleeds following service 
in Vietnam was noted at that time.  A biopsy was done of the 
veteran's nasal polyp, and in December 1979, olfactory 
neuroblastoma was diagnosed.  Surgery was conducted in 
January 1980, and it was noted in a follow-up entry that the 
veteran had noticed episodic epistaxis from his right nose 
over the past six to seven years.  Another follow-up entry 
(also dated in January 1980) reflects the veteran's report of 
having had irradiated adenoids as a child, because of 
recurrent growth.  This entry also reflects the veteran's 
report that he had been hit in the face two-and-a-half years 
before, which had caused severe bleeding.  These records do 
not offer any clinical opinion or discussion as to the onset 
or etiology of the veteran's olfactory neuroblastoma, 
including its relationship, if any, to the veteran's service 
and exposure to Agent Orange.  As to the veteran's skin, it 
was noted in correspondence dated in April 1982 that the 
veteran currently had pruritus along the lateral portion of 
his nose and eyebrow.  No diagnosis was given, nor was the 
veteran's service referenced.

The veteran's Social Security Administration (SSA) records 
show that the veteran was determined to be disabled due to 
severe post traumatic stress disorder.  The date the 
veteran's disability began was September 1, 1980.  There is 
no discussion pertaining to either the veteran's nose or 
skin, including his olfactory neuroblastoma and any skin 
disorder.

The veteran's September 1987 Agent Orange examination 
reflects the veteran's complaint of recurring pruritic, 
burning bumps on his back, shoulders, arms, and abdomen since 
1972.  The veteran stated that this developed approximately 
six months after returning from Vietnam.  The veteran's bumps 
would last from several weeks to months and would occur 
without known provocation.  Physical examination found a few 
acne lesions on the veteran's back.  A dermatology consult 
was scheduled for December 1987 (for which the veteran did 
not report).  Historically, it was noted that the veteran had 
been diagnosed with an olfactory neuroblastoma, which was 
removed in January 1980.

The veteran's March 1993 Agent Orange examination reflects 
the veteran's report of having a rash on his trunk.  It also 
reflects the veteran's right sinus resection as treatment for 
his olfactory neuroblastoma.  Physical examination was within 
normal limits, although a few pustules and hyperpigmented 
spots were found on the veteran's chest wall.  No residuals 
of exposure to Agent Orange were noted or diagnosed.

The veteran's December 1994 VA examination reflects the 
veteran's olfactory neuroblastoma and notes that the veteran 
reported having a complete lack of a sense of smell and a 
diminished taste sensation.  As to the veteran's skin, it was 
noted that the veteran complained of a chronic, recurrent 
skin rash.  The veteran experienced pustules that appeared 
over his entire body and were extremely pruritic.  The 
veteran stated that he believed that this had some 
relationship to Agent Orange exposure.  Physical examination 
of the veteran's skin found a torso-wide rash, which 
consisted of discrete pustules.  They had the clinical 
appearance of folliculitis, but some of the pustules were in 
areas without any hair.  Examination of the veteran's nose 
was deferred, but it was noted under diagnoses that the 
veteran's skin rash appeared to be folliculitis.

The veteran's follow-up VA examination (conducted in January 
1995) reflects the veteran's reported history of having had 
pain in the upper face and forehead, starting in 1972.  This 
bothered him almost daily and was associated with nosebleeds.  
It could be triggered by laughing or smoking and would last 
from several hours to all day.  The nosebleeds lasted for 
three-and-a-half years.  After that, the veteran was treated 
for another three-and-a-half years for what his doctor called 
hay fever.  After that, the veteran saw a doctor off and on.  
In the late 1970s, the veteran was diagnosed with polyps, 
which turned out to be olfactory neuroblastoma.  The 
neuroblastoma was removed after a biopsy.  As a result of 
this surgery, the veteran had a complete loss of sense of 
smell and some taste.  Subsequent to physical examination, 
the diagnosis was bilateral anosmia, after removal of right 
olfactory neuroblastoma.  The examiner did not offer any 
opinion as to the onset or etiology of the veteran's 
olfactory neuroblastoma.  As to the veteran's skin, it was 
noted after a dermatology consultation that the veteran had 
folliculitis.

The veteran's March 1998 VA examination historically reflects 
the veteran's olfactory neuroblastoma and his residual loss 
of sense of smell and taste. The examiner did not offer an 
opinion as to the onset and etiology of the veteran's 
olfactory neuroblastoma.  There was no reference as to the 
veteran's skin. 

At his hearing before a Member of the Board (conducted in 
November 1999), the veteran testified that while in service, 
he had red dots with yellow pus in the center on his arms and 
chest.  (Transcript (T.) at 4).  These dots hurt, were quite 
painful, and took a long time to go away.  Id.  The dots 
would come and go and were not a constant thing.  Id.  The 
veteran clarified that he had had these dots both while in 
Vietnam and a couple of months after his return.  Id.  When 
asked if he sought treatment while in the service, the 
veteran stated that he had not thought that it was important.  
Id.  The veteran indicated that currently he experienced 
outbreaks about twice a year.  Id.  With respect to his 
olfactory neuroblastoma, the veteran stated that he had been 
treated for sinusitis or for hay fever while in service.  (T. 
at 5).  As to the events in late 1979 and early 1980, the 
veteran explained that the whole right side of his face had 
swollen.  Id.  His nose had been completely blocked, and he 
had been in great pain.  Id.  The swelling did not go down, 
so a specimen was taken.  Id.  The veteran had then been 
diagnosed with olfactory neuroblastoma at Stanford.  Id.  
When asked if he had been told by his doctors how long the 
cancer had been growing, the veteran responded eight years.  
(T. at 6).  When asked if any of his doctors had given the 
veteran a diagnosis as to his skin, he responded in the 
negative.  (T. at 7).

III.  Analysis

With respect to both the veteran's olfactory neuroblastoma 
and claimed skin disorder (folliculitis), the Board 
recognizes the veteran's contentions that he is entitled to 
service connection for these disorders.  Specifically, the 
Board acknowledges the veteran's assertions that he has been 
told that his olfactory neuroblastoma was a slow growing 
cancer and that it had been present in service, as evidenced 
by his sinus symptoms.  The Board also acknowledges the 
veteran's assertions that he developed a skin rash after his 
tour of duty in Vietnam.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim as to both issues must be denied, 
as it is not well grounded.

Here, the record contains competent medical evidence of two 
disorders (olfactory neuroblastoma and folliculitis) and lay 
evidence (the veteran's assertions) of in-service incurrence 
as to both.  However, the record does not contain competent 
medical evidence of a nexus, or link, between the veteran's 
olfactory neuroblastoma and his folliculitis and events in 
service, specifically exposure to Agent Orange.  Such 
competent medical evidence of a nexus is necessary in order 
to have submitted a well grounded claim of entitlement to 
service connection.  See Caluza v. Brown, supra; see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

None of the veteran's post-service clinical evidence of 
record offers an opinion as to either the onset or etiology 
of either the veteran's olfactory neuroblastoma or his 
folliculitis.  Rather, at most, this evidence merely reflects 
the veteran's historical reports as to having had sinus and 
skin problems in service.  Clinically, though, the veteran's 
olfactory neuroblastoma and folliculitis were not diagnosed 
until approximately December 1979 and December 1994, 
respectively.  Moreover, both of the veteran's Agent Orange 
examinations (conducted in September 1987 and March 1993) 
were negative for a diagnosis of an Agent Orange-related 
disorder.

As to the veteran's reports of continuity of symptomatology, 
the Board stresses that even if it were to find that the 
veteran's post-service symptoms were similar to those he 
claims to have experienced in service, the record is still 
completely negative for medical evidence showing a common 
underlying cause of these symptoms.  See Hodges v. West, No. 
98-1275 (U. S. Vet. App. January 12, 2000).  Such evidence is 
necessary in this instance, as the determinative issue for 
consideration by the Board is the cause of the veteran's 
olfactory neuroblastoma and folliculitis, and, as such, the 
veteran's lay assertions are inadequate.  Id.

As to presumptive service connection due to exposure to Agent 
Orange, the Board finds that neither the veteran's olfactory 
neuroblastoma or skin disorder (folliculitis) is included in 
the list of those diseases associated with exposure to 
certain herbicide agents, which manifest themselves within 
the period prescribed (if any) at any time after service.  
See 38 U.S.C.A. § 1116(a)(1)(B) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e); see also 64 Fed. Reg. 
59232 (November 2, 1999).  Further, the Court has held that 
neither the statutory not the regulatory presumption of 
exposure to Agent Orange will satisfy the incurrence element 
of the Caluza well grounded claim test where the veteran has 
not developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 
Vet. App. 164 (1999).

In effect, the veteran has proffered only his assertions that 
his olfactory neuroblastoma and skin disorder (folliculitis) 
are related to events in service, specifically exposure to 
Agent Orange.  Nothing in the record indicates that the 
veteran possesses the necessary expertise to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical diagnosis and 
medical causation, competent medical evidence is required.  
See Grottveit v. Brown, supra.

As such, absent competent medical evidence of a current 
disability within applicable VA regulation, see 38 C.F.R. 
§ 3.309(e), and its nexus, or link, to events in service, 
specifically exposure to Agent Orange, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for an olfactory neuroblastoma and a skin disorder 
(folliculitis).  See Caluza v. Brown, supra; Combee v. Brown, 
supra.  Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b) (West 1991).

Also, notwithstanding the veteran's testimony at his hearing 
before a Member of the Board, the veteran has not provided 
any indication of the existence of additional evidence which 
would make his claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Here, the veteran indicated that the doctor who 
had treated him after service had died and that he had not 
been diagnosed with a skin disorder.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the May 1995 
statement of the case and in the February 1999 supplemental 
statement of the case, as he was informed that there was no 
basis in the evidence of record to support his claim and 
provided with the provisions of 38 C.F.R. § 3.309(e).



ORDER

Entitlement to service connection for an olfactory 
neuroblastoma, as a residual of exposure to Agent Orange, is 
denied.

Entitlement to service connection for a skin disorder, 
folliculitis, as a residual of exposure to Agent Orange, is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

